Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 20, in the reply filed on 12/23/2021 is acknowledged.  
However, after further consideration, it has been determined that independent claims 1, 15, and 20 all include means plus functions which invoke 112(f) (see 112(f) interpretations below for details). Due to the presence of such means plus function limitations and the 112(f) interpretations thereof, independent claims 1 and 20 of Group I have been found to share a special technical feature with independent claim 15 of Group II. Thus, the restriction set forth in the Restriction Requirement mailed 10/27/2021 is no longer valid.
The restriction has been withdrawn and all the claims of both Groups I and II are examined on their merits below.
	Note: Broadening of one or more of the independent claims may necessitate the restriction between groups I and II be reinstated.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “energy supply system” in claims 1 and 20, the “cyclone-generating system” in claims 1 and 20, and the “distillation system” in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “energy supply system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “energy supply” and “configured to generate water vapor” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
It is noted that independent claim 20 recites that “the energy supply system includes a solar energy harvester device for collecting solar energy and a thermal energy storage system for storing part of the solar energy”. Said recitation does not represent sufficient corresponding structure to avoid interpretation under 112(f) because (1) neither of the “solar energy harvester device” nor the “thermal energy storage system” as recited in claim 20 includes any particular structure which represents sufficient 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“Figure 4 illustrates the energy supply unit of the cyclone-assisted distillation system,” (paragraph [0017]).
“The energy supply unit 210 has two working modes, a diurnal mode (when solar energy is directly available from the sun) and a night mode (when no solar energy is directly available from the sun). First, the operation of the system is discussed for day conditions, i.e., when the solar energy is available directly from the sun. The energy supply unit 210 is configured to heat a thermal oil (for example, at about 400 +/- 200C) and to use it for a dehydration process and also for generating water vapors. Figures 3 and 4 shows the energy supply unit 210 including a thermal oil tank 212 connected to a closed circuit pipe system 214 that takes the oil 216 to one or more concentrated solar energy harvesters (CSEH) 220. Each CSEH 220 device may include a concentrator 222, that concentrates the solar energy onto an oil filled container 224, for heating the oil. The concentrator 222 and the container 224 may be mounted, via a pole 226, to a tracker system 228. The tracker system 228 may include electronics that is configured to control a position of the concentrator 222 to follow the sun, so that the solar rays are incident substantially perpendicular to the surface of the concentrator, to maximize an amount of energy collected by the container 224. The pipe system 214 has a pipe 214A that enters the container 224 and a pipe 214B that exits the container 224 and takes the heated oil back to the tank 212.
A plurality of valves 230A to 230K are used for directing the oil 216 at the desired parts of the energy supply unit 210. For example, during the diurnal mode, the valves 230A-230D are open so that 
The heated oil 216, having passed through each pipe 2141 in each chamber 2421, is collected at a bottom pipe 214C and then forced back, by pump 232A, to the CSEH device 220 for collecting again the solar energy. Also, part of the heated oil 216, when still at the top pipe 214D, is allowed to partially enter the tank 212, through the valve 230C, for maintaining the oil in the tank at a high temperature, for reasons to be discussed next. Part of the oil 216 from the tank 212, is circulated through the valve 230D, back to the bottom pipe 214C and then to the CSEH device 220.
The oil from the tank 212 is also used to heat a boiler 250, which holds its own water 251. The heated oil moves through a pipe 252, which enters inside the boiler 250 through heat exchanger 253, without allowing the oil 216 to interact with the water 251. The pipe 252 is connected with its input and output to the tank 212. Part of the oil 216 from the tank 212 is circulated through the pipe 252, with the help of a pump 254. A valve 230E is provided on the pipe 252, between the tank 212 and the pump 254 and another valve 230F is provided, still on the pipe 252, between the pump 254 and the boiler 250, for controlling the path of the oil. An auxiliary heater 258 may be fluidly inserted along the pipe 252, for 
When valves 230e and 230F are open, the heated oil 216 from the tank 212 enters directly into the boiler 250, through the pipe 252, to heat the water 251 and generate water vapors 256. The water vapors 256 from the boiler 250 pass through a valve 230k to arrive to another thermal vapor compressor TVC1. Valve 2301 can be opened or closed to allow the water vapor 256 to move toward the TVC1 or TVC2 or both,” (paragraphs [0028]-[0032]).
Accordingly, the claimed “energy supply system” has been interpreted as the system illustrated in Applicant’s Figure 4 and described in paragraphs [0028]-[0032] of Applicant’s specification, as well as equivalents thereof.
Note: As referenced above, independent claim 20 recites additional means plus function limitations “solar energy harvester device for collecting solar energy” and “thermal energy storage system for storing part of the solar energy” as subcomponents of the “energy supply system”. Interpreting the claims under 112(f) to include the corresponding structure for the “energy supply system” necessarily involves incorporating the corresponding structures for the “solar energy harvester device” and the “thermal energy storage system” subcomponents of said “energy supply system”. Thus, the above 112(f) interpretation of the “energy supply system” also serves as a 112(f) interpretation of the “solar energy harvester device” and the “thermal energy storage system”.

Claim limitation “cyclone-generating device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “cyclone-generating” and “configured to generate a vortex with the water vapor received from the energy supply system, the vortex generating a water vapor jet” without 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“Figure 5 illustrates the cyclone-generating device of the cyclone- assisted distillation system,” (paragraph [0018]).
“The cyclone-enhanced device 270 is fluidly connected to the TVC1 as now discussed and shown in Figures 3 and 5. The cyclone-enhanced device 270 includes an evaporator 272 that holds the saltwater 274 from which fresh water is extracted. Note that the saltwater 274 may be replaced with other water based substances that are desired to be separated into fresh water and salts and/or impurities. The evaporator 272 is fluidly connected to a cyclone device 276, which may be shaped to have a narrowing section (e.g., conical, with a larger diameter at the top and a smaller diameter at the bottom), so to enhance the generation of a cyclone inside. An output from the TVC1 is fluidly connected to an inside of the cyclone device 276, through an inlet 276A, as shown in Figures 3 and 5. An input of the TVC1 is connected, as previously discussed, with an output from the boiler 250 and/or an output from the TES system 240 to receive the heated steam. The TVC1 is also connected, through a pipe 260B attached to its nozzle throat, to the evaporator 272, so that vapors 275 from the evaporator 272 are drawn into the TVC1.
The steam output 278 from the TVC1 is injected inside the cyclone device 276 at the inlet 276A, which is disposed as tangential as possible to the internal wall of the cyclone device 276. The high-pressure water vapor 278 injected by the inlet 276A within the cyclone device 276 experiences heat rejection from the internal wall of the cyclone device 276, thus forming minute water droplets 280, which fall down along the internal wall of the cyclone device (see Figure 5), and are collected on the wall surfaces due to the centrifugal forces at high rotations. The cyclone induced by the high-pressure water 
The cyclone device 276 has an output 276C, at a top part of the device, which is fluidly connected to the TVC2. The water vapor stream 275, which is caught into the vortex 278A, moves upward, from the evaporator 272, which is positioned at the bottom of the cyclone device 276, to the top of the cyclone device, due to the low pressure generated by the water vapor jet 246 when entering the TVC2. A cooling pipe system 282 is mounted on the exterior wall of the cyclone device 276. The cooling pipe system 282 is fluidly connected to the MED system 290, through a pipe 260C, as discussed later. Saltwater from the MED system 290 is circulated through the cooling pipe system 282, to cool the cyclone device 276, and then discharged into the evaporator 272, through a pipe 260D.
The fresh water 280 formed on the interior wall of the cyclone device 276 is collected inside the cyclone device 276, by a collecting device (e.g., lip) 283, and then partially returned to a distillate tank 292, through a pipe 260E, and partially returned to the interior of the boiler 250, through a pipe 260F. In this way, the vapors from the energy supply system 210 are used by the cyclone-generating device 270 to generate a vortex inside the cyclone device 276, which promotes flash evaporation of the water vapor from the evaporator 272. The water vapor moves on an ascended path to the TVC2, where it is used to generate a steam jet 277. The steam jet 277 is then used by the MED system 290 to desalinate the saltwater,” (paragraphs [0034]-[0036]).
Accordingly, the claimed “cyclone-generating device” has been interpreted as the device illustrated in Applicant’s Figure 5 and described in paragraphs [0034]-[0036], as well as equivalents thereof.
Note: Dependent claim 3 recites an additional means plus function limitation “a collecting device located inside the cyclone device and configured to collect fresh water formed by the high-pressure water vapor inside the cyclone device” as a subcomponent of the “cyclone-generating device”. Interpreting the claims under 112(f) to include the corresponding structure for the “cyclone-generating device” necessarily involves incorporating the corresponding structure for the “collecting device” subcomponent of said “cyclone-generating system”. Thus, the above 112(f) interpretation of the “cyclone-generating system” also serves as a 112(f) interpretation of the “collecting device”.
Note: Dependent claim 3 recites “a cooling pipe system (282) mounted on an outside of the cyclone device for cooling the high-pressure water vapor” as a subcomponent of the “cyclone-generating device”. The “cooling pipe system” does NOT constitute means plus function language, as the term “cooling pipe” refers to a particular structure. Regardless, if the “cooling pipe system” were means plus function language, the above 112(f) interpretation of the “cyclone-generating system” would serve as a 112(f) interpretation thereof.  

Claim limitation “distillation system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “distillation” and “configured to generate distillated water from saltwater, based on a steam jet obtained from (1) the water vapor of the energy supply system and (2) the water vapor jet from the cyclone generating device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“Figure 6 illustrates the distillation system of the cyclone-assisted distillation system,” (paragraph [0019]). 
“The MED system 290 uses a distillation process that consists of multiple stages or "effects." The MED system 290 is illustrated in Figures 3 and 6. In each stage Si, the feed water 296 (e.g., saltwater) is supplied through a pipe 260G and heated by steam jet 277 supplied by TVC2, in tubes provided inside the stages S,, usually by spraying the saline water onto the tubes. Some of the water evaporates, and this 
The fresh water 293 generated by the MED system 290 is collected by pipes 294 into the distillate tank 292. In one embodiment, part of the saltwater that flows along pipe 260C is diverted along pipe 282 and pipe 260H back to the MED system 290 for being reused. A pump 297 may be provided on the pipe 260G for moving the saltwater as described above. The brine is discharged through pipe 2601, which extends from the evaporator 272,” (paragraphs [0037]-[0038]). 
Accordingly, the claimed “distillation” has been interpreted as the system as illustrated in Applicant’s Figure 6 and described in paragraphs [0037]-[0038], as well as equivalents thereof.

Claim limitation “computing device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “computing” and “that switches between a diurnal mode and a nocturnal mode” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“Figure 9 illustrates a computing system that implements one or more of the methods discussed herein,” (paragraph [0022]). 
“The diurnal and nocturnal modes discussed above may be implemented by the computing device 298 (see Figure 2). For example, the computing device 298 may collect information (temperature, pressure, time of day, light intensity) with one or more sensors 299 and automatically determine when to 
“The computing device 290 discussed above may be implemented as now discussed with regard to Figure 9. Computing device 900 may include a server 901. Such a server 901 may include a central processor (CPU) 902 coupled to a random access memory (RAM) 904 and to a read-only memory (ROM) 906. ROM 906 may also be other types of storage media to store programs, such as programmable ROM (PROM), erasable PROM (EPROM), etc. Processor 902 may communicate with other internal and external components through input/output (I/O) circuitry 908 and bussing 910 to provide control signals and the like. Processor 902 carries out a variety of functions as are known in the art, as dictated by software and/or firmware instructions,” (paragraph [0054]). 
Accordingly, the claimed “computing device” has been interpreted as device illustrated in Applicant’s Figure 9 and described in paragraphs [0045] and [0054], as well as equivalents thereof.

Claim Objections
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. 

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the saltwater" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 3-13 are rejected due to their dependency on indefinite claim 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites several components of the claimed cyclone-generating device. However, due to the interpretation of the “cyclone-generating device” under 112(f), all of said components are already included within claim 1. Therefore, claim 2 fails to further limit claim 1.
	Claim 3 recites several components of the claimed cyclone-generating device. However, due to the interpretation of the “cyclone-generating device” under 112(f), all of said components are already included within claim 1. Therefore, claim 3 fails to further limit claims 1 and 2.
	Claim 4 recites “The cyclone-assisted distillation system of Claim 3, wherein the distillated water is discharged to a distillate tank (292) of the distillation system and the cooling pipe system receives the saltwater from the distillation system and discharges the saltwater to the evaporator.” However, due to the interpretation of the “cyclone-generating device” and the “distillation system” under 112(f), all of said limitations are already included within independent claim 1. Therefore, claim 4 fails to further limit claims 1-3.
	Claim 5 recites “The cyclone-assisted distillation system of Claim 3, a first thermal vapor compressor, TVC1, connected to the inlet of the cyclone device, the TVC1 being configured to absorb part of the water vapors from the evaporator and to receive first water vapors from the energy supply system.” However, due to the interpretation of the “cyclone-generating device” and the “energy supply system” under 112(f), all of said limitations are already included within independent claim 1. Therefore, claim 5 fails to further limit claims 1-3.
	Claim 6 recites “The cyclone-assisted distillation system of Claim 5, A second thermal vapor compressor, TVC2, connected to the distillation system, the TVC2 being configured to absorb another part of the water vapors generated by the vortex within the cyclone device, and to receive second water vapors from the energy supply system.” However, due to the interpretation of the “cyclone-generating device”, the “energy supply system”, and “the distillation system” under 112(f), all of said limitations are already included within independent claim 1. Therefore, claim 6 fails to further limit claims 1-3 and 5.
Claim 7 recites “The cyclone-assisted distillation system of Claim 6, wherein the first water vapors are generated by a boiler and a thermal energy storage system, TES, of the energy supply system, and the boiler is heated with hot oil. However, due to the interpretation of the “energy supply system” under 112(f), all of said limitations are already included within independent claim 1. Therefore, claim 7 fails to further limit claims 1-3, 5, and 6.
Claim 8 recites “The cyclone-assisted distillation system of Claim 7, wherein the hot oil is stored in an oil tank.” However, due to the interpretation of the “energy supply system” under 112(f), all of said limitations are already included within independent claim 1. Therefore, claim 8 fails to further limit claims 1-3 and 5-7.
Claim 9 recites “The cyclone-assisted distillation system of Claim 8, wherein the oil tank is fluidly connected to the TES.” However, due to the interpretation of the “energy supply system” under 112(f), all of said limitations are already included within independent claim 1. Therefore, claim 9 fails to further limit claims 1-3 and 5-8.
Claim 10 recites “The cyclone-assisted distillation system of Claim 9, wherein the TES stores a chemical compound that generates heat when reacting with water and absorbs energy being dried.” However, due to the interpretation of the “energy supply system” under 112(f), all of said limitations are already included within independent claim 1. Therefore, claim 10 fails to further limit claims 1-3 and 5-9.
Claim 11 recites “The cyclone-assisted distillation system of Claim 10, wherein the oil is passing the TES to receive heat.” However, due to the interpretation of the “energy supply system” under 112(f), all of said limitations are already included within independent claim 1. Therefore, claim 11 fails to further limit claims 1-3 and 5-10.
Claim 12 recites “The cyclone-assisted distillation system of Claim 10, wherein the oil is passing a solar device for receiving heat.” However, due to the interpretation of the “energy supply system” under 112(f), all of said limitations are already included within independent claim 1. Therefore, claim 11 fails to further limit claims 1-3 and 5-10.
Claim 13 recites “The cyclone-assisted distillation system of Claim 6, wherein the second water vapors are generated by heating a chemical compound with the hot oil, wherein the chemical compound is stored in a thermal energy storage system, TES.” However, due to the interpretation of the “energy .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to a cyclone-assisted distillation system comprising an “energy supply system”, a “cyclone-generating device”, and a “distillation system”, wherein the “energy supply system”, “cyclone-generating device”, and “distillation system” are interpreted under 112(f) to comprise particular structures. See 112(f) interpretations above for details.
The closest prior art of record is Al-Azazmeh et al. (US 10,532,936), hereafter referred to as Al-Azazmeh.
Al-Azazmeh teaches a water desalination system, the system comprising an energy supply system 102/106 and a distillation system 104 (Figures 1A-1C, Column 6 Line 40-Column 7 Line 14). 
The structures of energy supply system 102/106 and distillation system 104 of Al-Azazmeh are similar, but not entirely identical to the structures required in claim 1 by the interpretations under 112(f). Regardless, the principle difference between the system of Al-Azameh and that of claim 1 is that the system of Al-Azameh does not include a “cyclone-generating device” like that recited in claim 1 and interpreted under 112(f).
There is no teaching, suggestion, or motivation in the prior art of record which would lead one of ordinary skill in the art to modify Al-Azameh to include a “cyclone-generating device” like that claimed and interpreted under 112(f).
Therefore, claim 1 and its dependent, claim 14, are novel and non-obvious over the prior art of record. 
Claim 1’s other dependents, claims 2-13, are also technically novel and non-obvious. However, due to the interpretations of means plus function language in claim 1 under 112(f), claims 2-13 raise issues under 112(d) as being not further limiting. Therefore, indication of allowability is NOT extended to claims 2-13 at this time.
Independent claim 20 is novel and non-obvious over the prior art of record for the same reasons as claim 1. However, as discussed above, claim 20 is a substantial duplicate of claim 1. Therefore, indication of allowability is NOT extended to claim 20 at this time.
Independent claim 15 is drawn to a method of water desalination using a distillation system that is substantially identical to that recited in claim 1. Therefore, claim 15 and its dependents, claims 16-19, are novel and non-obvious over the prior art of record for substantially the same reasons as claim 1.
Regarding the interpretations of claim limitations under 112(f): The independent claims are narrowed greatly by 112(f) interpretations set forth above. Based on the manner in which Applicant’s claims are presented as a whole, it seems likely that Applicant did not intend to limit the independent claims to such a great degree by invoking 112(f). If they so desire, Applicant may dispute the interpretations under 112(f) and/or amend the claims to obviate said 112(f) interpretations. However, Applicant should recognize that any persuasive arguments or amendments leading to a broadening in claim scope may necessitate the above indications of allowability be rescinded. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schubert (US 8,661,819) teaches a system having an energy supply system similar to that of the claims.
Alhazmy (US 9,790,103) teaches a desalination system having a distillation system similar to that of the claims. Alhazmy also comprises a cyclone-generating device (top brine heater) 15 (Figures 1-
US 8,776,522; US 9,862,620; US 9,988,283; US 10,0815,56; and US 10,472,256, all to Schubert, teach systems similar to that of the Schubert ‘819 patent cited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772